RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3076-15T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

D.J.-B.,

        Defendant-Appellant,

and

A.E. and K.B.,

     Defendants.
______________________________

IN THE MATTER OF E.V.E.,
E.J.E., K.B., Jr., and K.B.,

     minors.
______________________________

              Submitted May 23, 2017 – Decided May 31, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Essex
              County, Docket No. FN-07-421-13.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Joan T. Buckley, Designated
              Counsel, on the brief).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel and on
            the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (Melissa R.
            Vance, Assistant Deputy Public Defender, on
            the brief).

PER CURIAM

     Defendant D.J.-B. appeals from a September 16, 2013 fact

finding    order,    determining   that    she   abused    or   neglected      her

daughter E.J.E.1      We affirm for the reasons stated in the trial

judge's September 16, 2013 oral opinion.                We add these brief

comments.

     The    record    clearly   establishes      that     defendant     brutally

assaulted and beat her daughter, leaving wounds and bruises.                   The

child's injuries are graphically depicted in photographs entered

in evidence at the fact finding hearing.           Defendant also admitted

that, on occasion, she beat her other children as well.                 Contrary

to her appellate argument, defendant's decision to stop taking her

psychiatric    medications      does   not   excuse     her     infliction       of

excessive    corporal    punishment    on    her   daughter.      The    judge's

decision is supported by substantial credible evidence.                 N.J. Div.

of Child Prot. and Permanency v. L.W., 435 N.J. Super. 189, 195


1
  On May 31, 2016, defendant voluntarily surrendered her parental
rights to E.J.E. and three other children.

                                       2                                  A-3076-15T4
(App. Div. 2014) (quoting Cesare v. Cesare, 154 N.J. 394, 413

(1998)).      Defendant's    arguments    on    this   appeal   are   without

sufficient    merit   to    warrant   further    discussion.      R.     2:11-

3(e)(1)(E).

    Affirmed.




                                      3                                A-3076-15T4